Appellant was convicted in the Criminal District Court of Tarrant County of forgery, and her punishment fixed at two years in the penitentiary.
The record is before us without a single bill of exceptions. The indictment seems to be in regular form, and the charge of the court correctly presents the law of the case. The testimony for the State discloses beyond question that appellant passed the check in question and that it was a forgery. The check purported to be signed by "Dr. B.A. Swinney By Mrs. Swinney." Dr. Swinney testified that he was a single man and had never given to the appellant any authority to sign his name to this or any other check. Appellant took the *Page 309 
witness stand in her own behalf and testified that she was well acquainted with Dr. Swinney and that prior to the time the check was given she was engaged to him. She went into details of her further association with him after she married a man named Davis, and in the development of her testimony claims that she was authorized by Dr. Swinney to write these checks. All these matters seem to have been submitted to the jury in such satisfactory manner as that no exceptions were reserved to the charge of the trial court. The conflicts in the testimony have been resolved by the jury. Their verdict finds support.
Finding no error in the record, an affirmance is ordered.
Affirmed.
[Rehearing denied October 17, 1923. — Reporter.]